Citation Nr: 0529595	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic 
dermatological disorder claimed as chloracne or acne-form 
disorder, due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran had active service from September 1969 to June 
1971.  During that time he was in Vietnam and is presumed to 
have been exposed to Agent Orange.

Service connection is now in effect for post-traumatic stress 
disorder (PTSD), for which a 70 percent rating is assigned; 
tinnitus, for which a 10 percent rating is assigned; and 
bilateral hearing loss for which a noncompensable rating is 
assigned.

The initial appeal to the Board of Veterans Appeals (the 
Board) was brought from rating action taken by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, UT.  However, the RO with jurisdiction is now Denver, 
CO.

The case was remanded by the Board in April 2004 for 
additional development to include a medial expert opinion.  
This is now of record; the provisions of VCAA have been 
followed, a SSOC has been issued, and the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran's service in Vietnam presumes his exposure to 
Agent Orange.

3.  There is some evidence to the effect that during the end 
of his tour and soon after his return from Vietnam, the 
veteran developed ongoing pustular and scarring skin lesions 
described as including chloracne or acne-form disorder which 
has continued to date.

4.  The aggregate evidence of record and medical opinion 
raise a doubt as to a causal relationship between the 
veteran's Agent Orange exposure in service and the veteran's 
subsequent development of chloracne or acne-form disorder of 
the skin. 


CONCLUSION OF LAW

A chronic dermatological disability claimed as due to 
exposure to Agent Orange to include chloracne and/or acne-
form disorder, is reasonably the result of service to include 
Agent Orange exposure therein.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1153, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations
During the course of the current appeal, many changes have 
taken place with regard to the duty to assist veterans and in 
related matters with regard to evidence and notice.  However, 
based on the evidence of record in this case, the development 
that has taken place, and particularly given the resolution 
reached herein, the Board is satisfied that all due process 
has been fulfilled, that the veteran has been fully apprised 
of his rights and obligations, and has been assisted to the 
extent that the record is sufficient and fully supports the 
decision rendered herein, and that he is not in any way 
prejudiced thereby.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995). Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements. First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era. See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e). 
See Brock v. Brown, 10 Vet. App. 155, 162 (1997). If a 
disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  See McCartt v. West, 12 Vet. App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, op. cit. 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

However, as noted by the veteran himself, acceptable medical 
or lay evidence may establish the characteristic 
manifestations of a disease.  Fortuck v. Principi, 17 Vet. 
App. 173 (2003).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

VA clinical records including fairly recent reports show 
signs of skin lesions and a diagnosis has been made of acne 
for which the veteran has received care.  

The veteran has argued that this skin problem is the result 
of Agent Orange exposure.  However, at the time of the April 
2004 Board remand, it was noted that it then remained unclear 
whether the veteran now has or in the past had had chloracne 
or other acneform disorder which is consistent with 
chloracne.

The RO has denied his claim primarily on the basis that 
chloracne was not diagnosed in service.

The Board remanded the case for additional clinical or other 
pertinent evidence, and an opinion from a dermatologist as to 
the nature of the veteran's current skin problems.

Additional up-dated VA clinical records were obtained 
showing, among other problems, skin lesions diagnosed as acne 
or chloracne-type disorder.

As requested,. the veteran has submitted photos of himself 
taken on three occasions.  One was taken at Christmas-time 
while in service, wherein he had bumps on the back of his 
shoulder and upper forearm and nodules on the cheekbones and 
under the nose area.  Also of record is an induction photo 
showing no active chloracne.  The third photo was taken 
during the last 30 days in Vietnam (in-country) and nodules 
on the cheekbones and nose area are noted.

As a result of a comprehensive examination by VA in December 
2004, it was noted, in pertinent part, as follows:

Historically, in carefully evaluating the 
veteran's history today, the veteran 
never had any acne going through his 
teenage years while in high school or any 
other time during his life.  His skin was 
clear.  While he was in Vietnam, he 
developed skin rashes, which were 
diagnosed as acne vulgaris over his face, 
shoulders, chest, and back.  This had 
never been present on the veteran before.  
In careful questioning of the veteran, 
ever since Vietnam he has a chronic 
problem with this condition mainly on his 
anterior chest, the tops of his 
shoulders, in the upper portion of the 
dorsal region of the back, and on his 
checks, both on the right and the left 
sides of his cheeks, and on his lips.  
This has been a chronic condition.  He 
has been at our VA Hospital; and has been 
diagnosed with having a type of an 
acneform disorder, which he has been 
treated for.

The examiner described the veteran's overall condition, and 
further that:

Careful evaluation of the veteran with 
his clothes off and examining the skin in 
a very careful manner shows that he has 
pock marks over the anterior chest, in 
the hair regions, on top of both 
shoulders, on the back of the upper 
dorsal spine, on the back, some of his 
cheek bones, and also he does have a 
little rash and irritation over the cheek 
bones today. 
 

The examiner further noted that:

These have been diagnosed as acne or 
acneform conditions, but it must be 
considered on this BVA remand that the 
veteran never had any of these problems 
before entering Vietnam.  He has had 
problems while in Vietnam, as he had a 
heavy exposure to Agent Orange, and now 
he has had a residual from this condition 
ever since.  Today the face, the anterior 
chest, the upper dorsal spine, the tops 
of his shoulders, the cheek bones of his 
face and the chin are definitely involved 
with this condition.  At this time they 
can call it acneform disorder or 
chloracne.  This is difficult to 
differentiate.  At this time I think the 
veteran has been appealing this since the 
very day he got home from Vietnam (and) 
that he should be given the diagnosis 
correctly and be diagnosed as having 
chloracne as a residual from Agent Orange 
exposure.  (emphasis added) 

An addendum was prepared to that opinion primarily to the 
effect that it had not been shown that the veteran has 
pursued his current claim since separation from service.  It 
also quoted segments of the prior opinion.

Analysis

The Board recognizes that additional records may be available 
somewhere, and undoubtedly additional specialized studies 
could be undertaken.  However, that is all unnecessary.

The Board would note that the veteran is presumed to have 
been exposed to Agent Orange while serving in Vietnam.  

The record supports the conclusion that he did not have acne 
problems prior to service.  During service, his photographs 
clearly show the presence of acne or chloracne-form lesions 
in a variety of areas.  These have continued to present in 
those and other areas.

There are clear-cut and entirely unequivocal opinions of 
record, from medical professionals whose expertise is 
unquestioned, to the effect that given that exposure, the 
veteran has chloracne or acne-form lesions as a result of the 
Agent Orange exposure in Vietnam.  

Whether he has or had not pursued his claim since immediately 
after service separation is irrelevant if the evidence 
otherwise sustains, as it does in this case, that the 
disorder itself has been chronic and continuous during that 
period.  

In this case and others of a similar nature, the Board is not 
in a position to quibble with the expert opinion.  

Resolving all doubt in the veteran's favor, service 
connection is warranted for the veteran's chronic 
dermatological disorder, diagnosed as chloracne or acne-form 
disorder, as being due to exposure to herbicides (Agent 
Orange) while in service in Vietnam. 


ORDER

Service connection for acne-form disorder or chloracne due to 
exposure to herbicides (Agent Orange), is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


